DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Sherman et al., Pub. No: US 2018/0309831 A1) fails to teach mapping local IEC variables with OPC UA objects; hosting a subscriber service separate from the OPC UA server; hosting a publisher service separate from the OPC UA server; and wherein the subscriber service is arranged for accessing the OPC server address space and storing in the address space OPC UA objects received from at least one publisher service to which the subscriber service is subscribed in accordance with a subscriber configuration; wherein the publisher service is arranged for accessing the OPC server address space and retrieving OPC UA objects to be published by the publisher service as in accordance with a publisher configuration and in combination with the other limitations of the base claim.
As to claim 2, the prior art of record(s) (closest prior art, Sherman et al., Pub. No: US 2018/0309831 A1) fails to teach retrieving an OPC UA object list for each control device, the object list indicating all OPC UA objects managed by each respective control device; presenting the OPC UA objects and control devices for user input; obtaining user input; configuring for each control device, based on the user input, publisher service parameters and subscriber service parameters in a configuration file for each respective control device; transferring the configuration file to the publisher service and subscriber service of each respective control device and in combination with the other limitations of the base claim.
As to claim 8, the prior art of record(s) (closest prior art, Sherman et al., Pub. No: US 2018/0309831 A1) fails to teach mapping local IEC variables with OPC UA objects; hosting a subscriber service separate from the OPC UA server; and wherein the subscriber service is arranged for accessing the OPC server address space and storing in the address space UA objects received from a publisher service subscribed to in accordance with a subscriber configuration and in combination with the other limitations of the base claim.
As to claim 9, the prior art of record(s) (closest prior art, Sherman et al., Pub. No: US 2018/0309831 A1) fails to teach mapping local IEC variables with OPC UA objects; hosting a publisher service separate from the OPC UA server; and wherein the publisher service is arranged for accessing the OPC server address space and retrieving OPC UA objects to be published by the publisher service as in accordance with a publisher configuration and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings & Information disclosure statement
Examiner acknowledges and verifies the drawings and IDS dated 06/09/2020. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	06/06/2022